Exhibit 10.18

 

BSB Bancorp, Inc.

 

William M. Le Beau

BSB Bank & Trust Company

58-68 Exchange Street

Binghamton, New York

 

Dear Bill:

 

This letter agreement is to confirm the additional agreements, arrangements and
understandings relating to the payments that you will become entitled to receive
in connection with the transactions contemplated by the Agreement and Plan of
Merger (the “Merger Agreement”) by and between Partners Trust Financial Group,
Inc., SBU Bank, Wicked Acquisition Corporation, Partners Trust, MHC and BSB
Bancorp, Inc. (the “Company”), dated December 23, 2003. The agreements,
arrangement and understandings contained herein amend the Change of Control
Severance Agreement between you, the Company and BSB Bank & Trust Company, dated
as of December 6, 2000 (the “COC Agreement”) and the Target Benefit Supplemental
Retirement Benefit Agreement between BSB Bank & Trust Company and the Executive,
dated as of October 30, 2003 (the “SERP”). The commitments set forth in this
letter agreement are subject to (i) the consummation of the transactions
contemplated by the Merger Agreement and (ii) the limitations imposed on the
Company pursuant to Section 4.01 of the Disclosure Schedule to the Merger
Agreement. To the extent the payments under Sections 1 and 2 of this letter
agreement, when combined with the other payments to employees of the Company as
permitted by Section 4.01 of the Disclosure Schedule, exceed the limitation set
forth in such Schedule, the payments under Sections 1 and 2 hereof shall be
subject to reduction on a pro-rata basis. All terms not otherwise defined herein
shall have the meaning given to them in the Merger Agreement.

 

1. COC Agreement Payment. Immediately prior to the Closing Date, the Company
shall make a lump sum cash payment to you equal to $683,100 in full satisfaction
of the severance obligations under the COC Agreement.

 

2. SERP Payment. Immediately prior to the Closing Date, the Company shall make a
lump sum cash payment to the Executive in an amount equal to $601,841 in full
satisfaction of the obligations under the SERP.

 

3. Section 280G Gross-Up Payment. Notwithstanding anything to the contrary
contained herein, the provisions of Section 6 (“Section 280G Gross-Up Payment”)
of the COC Agreement shall continue in full force and effect, as if restated
herein in its entirety, in the event that any payments or distributions to you
or for your benefit, whether paid or payable hereunder or otherwise, are
determined (in accordance with the terms of such Section 6) to be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended. The provisions of this Section 3 shall survive the termination of the
COC agreement.

 

Please sign below to indicate your acknowledgment and acceptance of the
agreements set forth herein.

 

Very truly yours,

By:

 

/s/ Howard W. Sharp

--------------------------------------------------------------------------------

Name: Howard W. Sharp

Title: Chief Executive Officer

 

Acknowledged and Accepted:

William M. Le Beau

By:

 

/s/ William M. Le Beau

--------------------------------------------------------------------------------